Citation Nr: 0841338	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an earlier effective date prior to March 1, 
2006, for additional compensation based on dependents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from February 1986 to March 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on December 12, 2007, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran divorced his second wife on November [redacted], 2001, 
and married his current wife on April [redacted], 2002.  

3.  The veteran first notified VA of his change in marital 
status and of his stepson in a form received on February 1, 
2006.


CONCLUSION OF LAW

The requirements for entitlement to an earlier effective date 
prior to March 1, 2006, for additional compensation for 
dependents have not been met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, it does not appear that a notice letter was 
sent to the veteran either prior to or following the RO 
determination in January 2007, which assigned the effective 
date at issue in this appeal.  Nevertheless, under the facts 
of this case, "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the duty to notify and to assist 
"is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

This case involves the application of law to certain facts, 
such as the date when information, which was needed to award 
additional compensation for the veteran's dependents, was 
received by the RO.  Those facts are already established by 
the evidence now of record, and additional evidence would not 
be productive or helpful to the veteran's appeal.  Thus, 
because the law as mandated by statute and not further 
development of evidence is dispositive of this appeal, the 
duty to notify and to assist is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429- 30 (1994) (where the operation of law 
is dispositive, the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.).

The matter on appeal to the Board is legal in nature as its 
outcome is determined by the application of the law and 
regulations rather than by the weighing and evaluation of 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the veteran's claim.  
The Court has held that the law does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the duty to notify and assist is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law). Consequently, no further 
procedural or substantive action pursuant to the notice and 
assistance provisions is required.  As such, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).





Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if such proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f).

The effective date of the award of any benefit or any 
increase therein by reason of marriage or the birth or 
adoption of a child shall be the date of such event if proof 
of such event is received by the Secretary within one year 
from the date of marriage, birth, or adoption.  38 U.S.C.A. § 
5110(n).

With respect to the effective date for additional 
compensation or pension for dependents, the effective date 
will be the latest of the following dates: (1) date of claim; 
(2) the date dependency arises; (3) the effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action; (4) date of commencement of veteran's award.  38 
C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
one year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1). 

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216.  A valid marriage may be established by 
various types of documentary evidence, including a copy or 
abstract of the public record of marriage, or a copy of the 
church record of marriage, containing sufficient data to 
identify the parties, the date and place of marriage, and the 
number of prior marriages if shown on the official record.  
Where necessary to a determination of a valid marriage 
because of conflicting information, proof of termination of a 
prior marriage will be shown by proof of death, or a 
certified copy or a certified abstract of final decree of 
divorce, or annulment specifically reciting the effects of 
the decree. 38 C.F.R. § 3.205.  The regulations also provide 
that VA will accept the written statement of a claimant as 
proof of marriage for purposes of determining entitlement, 
provided the statement contains the date (month and year) and 
place of the marriage and the full name and relationship of 
the other person to the claimant.  38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found. 
38 C.F.R. § 3.652(b).
In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that March 1, 
2006, is the correct date for the grant of additional 
compensation based on dependents.  While the appellant has 
alleged that he is entitled to an earlier effective date, 
there is no basis under the governing legal criteria to 
establish that an earlier effective date is warranted.

The veteran submitted a VA Form 21-686c, Declaration of 
Status of Dependents, which was received on February 1, 2006.  
He indicated that he had divorced his second wife on November 
[redacted], 2001, and married his current wife on April [redacted], 2002.  He 
provided a copy of the November 2001 judgment of dissolution 
of the marriage as well as a copy of his April 2002 marriage 
certificate.  

Based on the information provided by the veteran in February 
2006, the RO issued a decision in December 2006 in which an 
adjustment was made to his monthly VA award.  It was noted 
that action was being taken to reduce his benefits, which had 
resulted in an overpayment because he should have been paid 
as a single veteran with no dependents effective from 
December 1, 2001.  The decision also stated that the RO was 
still processing his claim to add his current wife and 
stepchild to his benefits. 

The RO subsequently issued a decision in January 2007 in 
which it was determined that the veteran would be paid 
additional compensation for his spouse and child effective 
from March 1, 2006.  The veteran submitted a notice of 
disagreement with that decision in January 2007 in which he 
contended that the effective date for the additional 
compensation should be May 1, 2002, which was the first day 
of the month following his date of marriage.  

The Board does acknowledge that the veteran remarried on 
April [redacted], 2002; however, he did not notify VA of this 
marriage until February 2006.  As such, he did not provide 
evidence of the marriage within one year of the event.  Thus, 
the additional compensation for the veteran's wife and child 
must be effective from the first day of the month following 
the month in which the claim for additional compensation was 
received.  The claim was received on February 1, 2006, and 
the RO correctly assigned an effective date of March 1, 2006.  
There is no legal basis for granting an earlier effective 
date.

The Board does acknowledge the veteran's contention that he 
called VA in May or June 2002 and notified them of the change 
in his marital status.  He also asserted that the person with 
whom he spoke did not tell him that there was paperwork that 
needed to be submitted.  However, there is no record of such 
contact.  To resolve situations such as this one, the Court 
has noted that there is a presumption of regularity in the 
law to the effect that "[t]he presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  The Court specifically held that a 
statement of an appellant, standing alone, is not sufficient 
to rebut the presumption of regularity in RO operations.  See 
Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. 
Derwinski, 2 Vet. App. 62. 64-65 (1992).  Once the 
presumption of regularity has been rebutted by clear 
evidence, however, the burden of proof shifts to the VA to 
show actual compliance with the administrative procedure.

In order to rebut the presumption of administrative 
regularity in this case, the evidence must show that the 
veteran called or otherwise contacted the RO in May or June 
2002.  However, other than his own statements, there is 
nothing in the record showing that the veteran did call and 
report the change in his marital status.  The Board therefore 
finds that there is insufficient evidence to rebut the 
presumption of regularity in RO operations.  Accordingly, 
applying the presumption to the instant case, the Board must 
conclude that the veteran did not notify the RO of his change 
in marital status in 2002.  

In summary, the veteran remarried on April [redacted], 2002, but did 
not notify VA of his change in marital status until February 
1, 2006.  The Board has considered the veteran's contentions; 
however, the legal criteria governing the assignment of 
effective dates for additional compensation based on 
dependency are clear and specific, and the Board is bound in 
its decisions by the statutes enacted by the Congress of the 
United States and VA regulations issued to implement those 
laws.  See 38 U.S.C.A. § 7104(c).  See generally Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) (the Board must apply "the law 
as it exists . . . .").  As the law in this case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the Board concludes that the 
that the veteran is not entitled to an earlier effective date 
prior to March 1, 2006, for the grant of additional 
compensation based on dependents.   


ORDER

Entitlement to an effective date earlier than March 1, 2006, 
for additional compensation for dependents is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


